DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 5/09/2022, have been entered. 
Accordingly claims 1-4, 8-23 and 25 remain pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9 ,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani (US 5,008,513) in view of Deshi (US 2005/0274702), and Chapman (US 2014/0366456). of Liu (US 6,580,054), and Chang (US 2002/0046995) and Hickman (US 2003/0016268).

Regarding claim 1, Najafi-Sani discloses (Fig-1-2-3) a method of machining a polycrystalline diamond ("PCD") table, the method comprising: 
providing the PCD table (generally 10, see figure 1), the PCD table including a plurality of bonded diamond grains defining a plurality of interstitial regions (diamonds of PCD are bonded between “Abrasive compacts are well known in the art and are used extensively in industry for the abrading of various workpieces. They consist essentially of a mass of abrasive particles generally present in an amount of at least 70 percent, preferably 80 to 90 percent, by volume of the compact bonded into a hard conglomerate. Compacts are polycrystalline masses having diamond-to-diamond bonding and can replace single large crystals.” (column 1, lines 5-18)), wherein at least one exterior surface of the PCD table exhibits a first surface roughness (roughness of 10 at an exterior); and 
directing a laser beam towards at least a portion of the at least one exterior surface effective to cause the at least a portion of at least one exterior surface to exhibit a second surface roughness that is less than the first surface roughness (surface roughness after laser ablations dependent on laser beam energy, spot size and pass speed “The surface of the abrasive product is damaged by means of a laser beam which is caused to traverse that surface. The laser beam will be focused on that surface or just below or just above the surface. The depth of the damage will be dependent on the energy of the laser beam and the speed with which it is caused to traverse the surface of the product being damaged and the laser beam spot size” (column 1, lines 51-58) providing a faster pass speed reduces damage -“The laser beam can be caused to traverse the surface in any desired pattern. The laser beam may be caused to traverse the surface more than once, i.e. multiple passes, at a fast speed, e.g. a speed of at least 20 m/minute. It has been found for many products that better control of the damaged layer can be achieved using multiple passes at a fast traversing speed” (column 1-2, lines 65-3) adjusting the above parameters on final passes results in reduction of damage depth “One preferred manner of carrying out the invention is first to create substantial damage, e.g. of several hundred microns depth, on one or more passes, followed by lesser damage, e.g. less than 100 microns depth, on a final pass. Differences in damage can be achieved by varying one or more of the parameters mentioned above” (column 2, lines 4-10) to achieve the goal of a smoother surface further smoothing may be carried out “Removal of the damage remaining on the surface/product may be achieved by standard lapping or other similar means. The surface may be rendered smooth by polishing or fine lapping” (column 2, lines 11-15) Examiner notes lapping and polishing are capable of being carried out by lasers as known in the art), 
wherein directing the laser beam includes: 
directing a plurality of first laser 
directing a plurality of second laser surface more than once, i.e. Multiple passes” (column 1-2, lines 65-3)) to form a second recess, the second recess oriented at a nonparallel angle theta relative to the first direction (see figure 3 showing non-parallel angles between hatches and concentric with linear lines, these multiple passes provide the checkered pattern intermixed with circular pattern exampled in figure 3 “The laser beam can be caused to traverse the surface in any desired pattern. The laser beam may be caused to traverse the surface more than once, i.e. multiple passes, at a fast speed, e.g. a speed of at least 20 m/minute.” (Column 1-2, lines 65-3), “while several possible patterns are illustrated by FIG.3. The important point is that the entire surface is damaged to a desired depth.” (Column 2, lines 39-65), angular offsets of passes necessitated to form between the passes patterns “A laser beam 18 is focused on the surface 14 and then caused to traverse this surface in any one of a number of desired patterns. One such pattern is illustrated by FIG. 2, while several possible patterns are illustrated by FIG. 3. The important point is that the entire surface is traversed so that the entire surface is damaged to a desired depth” (column 2, lines 39-65)). 
and directing a plurality of third laser pulses toward the at least one exterior surface to form a third recess (laser of subsequent passes “the laser beam may be cause to traverse the surface more than once, i.e. Multiple passes” (column 1-2, lines 65-3)) extending in a third direction that is substantially parallel to the first direction (see figures 2 and 3 having sequentially successive parallel lines occurring, while figure 3 provides at least three directions, any combination of desired patterns shown is anticipated between the passes “A laser beam 18 is focused on the surface 14 and then caused to traverse this surface in any one of a number of desired patterns. One such pattern is illustrated by FIG. 2, while several possible patterns are illustrated by FIG. 3. The important point is that the entire surface is traversed so that the entire surface is damaged to a desired depth” (column 2, lines 39-65)), wherein one of the two directions is measured parallel to the first direction and another of the two direction is measured perpendicular to the first direction (back and forth laser passes overlaid by 90 degrees shown by hatches in figure 3), each of the two directions measured along the at least one exterior surface (where laser is incident worked surface).
Najafi-Sani is silent regarding the laser ablation process using pulses.
However Deshi teaches the use of laser pulses over longer laser intervals “Amplified short pulse laser of pulse width 100 picosecond to 10 femtosecond are being used in general applications to overcome the problem of long pulse laser” [0014] and ranges of laser pulses overlap below 50% when edge quality is not of concern “The overlap between the pulses Op will determine the edge quality of the ablated feature. The ablated feature Fd size can be as big as 2-3 times the focused spot size and as small as 1/20th focused spot size depending on the laser fluence/pulse energy and the material threshold. So if the ablated feature size Fd is 1 μm the consecutive pulse will have 0% overlap as sown in FIG. 12 hence there will be no cumulative heating effect present. But the edge quality will be bad if there is 0% overlap between the pulses as shown in FIG. 12A”. [0113].
The advantage of the use of laser pulses over longer laser intervals and providing smaller overlap between laser pulses, is to reduce thermal related damage to surrounding portions of the workpiece “Since there is minimal or no melt phase in short pulse laser processing, there is no splattering of material onto the surrounding surface. There is no damage caused to the adjacent structure since no heat is transferred to the surrounding material” [0014] and increase ablated feature size at cost to quality “The ablated feature Fd size can be as big as 2-3 times the focused spot size and as small as 1/20th focused spot size depending on the laser fluence/pulse energy and the material threshold. So if the ablated feature size Fd is 1 μm the consecutive pulse will have 0% overlap as sown in FIG. 12 hence there will be no cumulative heating effect present. But the edge quality will be bad if there is 0% overlap between the pulses as shown in FIG. 12A” [0113], further fewer laser pulses per area results in more consistent results “The uncertainty in the feature size obtained will depend on the number of pulse required to ablate the required feature. Due to the topography generated and debris deposited in the crater by the ablation of the first pulse the absorption of the successive pulse is different due to the defects generated in the previous pulse, scattering of the laser beam etc. due to the above mechanism the ablation threshold of the successive pulse may be vary. The uncertainty in the diameter of the ablated feature increases with the increase in the number of laser pulse. More the number of pulse required for a given feature greater will be the uncertainty of the feature size and hence repeatability. Hence it is advantageous to higher pulse energy and lower number of pulse to ablate a require feature.” [0124]. 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani further with Deshi, by adding to the pulse laser system of Najafi-Sani, the lower overlap threshold of Deshi, to increase ablation size when unconcern to quality of edge feature and or to get more consistent ablation results. 
	Najafi-Sani although open to any method of finishing the laser ablated work surface to a minimal roughness:
 -“Removal of the damage remaining on the surface/product may be achieved by standard lapping or other similar means. The surface may be rendered smooth by polishing or fine lapping” (column 2, lines 29-33) and reducing the use of lapping materials “This layer may be removed by lapping leaving an essentially flat surface which can be fine lapped. Although lapping involves the use of diamond, the consumption of diamond in this step is very much less than is the case if the material being removed had not been damaged” (column 2, lines 39-65), 
is silent specifically regarding wherein lasers are carrying out the minimal surface roughness processing of the work surface. 
However Chapman teaches laser ablation of PCD substitutable to lap grinding “laser cutting may be used to selectively remove protrusions such as protrusions 134 by applying laser energy to the protrusions 134 of the exterior surface 106 so as to remove (e.g., ablate) the diamond material of such protrusions. If any recesses (e.g., recess 136) are present, these may be removed by further lapping the entire exterior surface so as to bring it at least "down" to the bottom of the recess, as shown in FIG. 7B. This final leveling so as to remove any recesses may be accomplished by laser cutting away a depth of the entire exterior surface 106 (optionally including recess 136, e.g., up to or beyond recess 136) or by grinding or lapping against another diamond surface.” [0088] and further laser lapping of polycrystalline diamonds, wherein the process leaves the surface with reduced roughness “smoother than the initial exterior surface” [0089].
The advantage of laser smoothing over traditional abrasive lapping, is to provide the reduced roughness operation with less risk to substrate “Where grinding or lapping is employed, the risk of inadvertent removal of one or more grains of diamond material is reduced, as any protrusions 134 were previously removed by laser cutting. Laser removal of protrusions 134 further reduces the risk of propagation of micro-cracks within the diamond material.” [0088].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by providing to the open means of reducing roughness of Najafi-Sani, the laser roughness reduction steps of Chapman, to provide the reduced roughness operation with less risk to substrate.
Najafi-Sani is silent regarding wherein the plurality of third laser pulses are at least offset relative to adjacent ones of the plurality of first laser pulses in two directions. 
However Chapman teaches (Fig-9B-10B) wherein a difference of angular separation between first recess and second recess would inherently result in a third angle due to a desire to have convex concave parameters of the surface of the PCD “a flat surface 106 (FIG. 9A) may be laser cut to result in a non-flat, convex surface 106' (FIG. 9B), or a flat surface 106 (FIG. 10A) may be laser cut to result in a non-flat, concave surface 106' (FIG. 10B). Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
The advantage of having additional recess offset in more than one angular difference, is to provide convex or concave end product of the PCD workpiece “a flat surface 106 (FIG. 9A) may be laser cut to result in a non-flat, convex surface 106' (FIG. 9B), or a flat surface 106 (FIG. 10A) may be laser cut to result in a non-flat, concave surface 106' (FIG. 10B). Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman, by adding to the angular offset recess of Najafi-Sani, the convex or concave features of Chapman to provide a bearing product out of the workpiece.
While the prior art teaches the substrate surface dictating focal points of the laser to be offset in more than one direction per non-planar substrate variances, the prior art is silent in providing a plurality of offsets to point focus regardless of processing surface shape.
However Hickman provides smoothing featuring for a point rastering system having pulses (506) that are at least offset relative to adjacent ones of the plurality of first pulses (regardless of substrate shape) in two directions (additional rows of rastering of focal points (506) are offset in two directions of rows and columns “FIG. 9A is a diagram illustrating a pattern of ink droplets 506 where the rows have been offset 1/2 column pseudo-hex grid rows shift half column 900, and FIG. 9B shows a similar pattern of ink droplets 506 where the columns have been vertically offset 1/2 a row pseudo-hex grid columns shift half row 910” [0050]). 
The advantage of offsetting in two directions by rows and columns of a rastering system, is to reduce banding “This is achieved through the selection of one or the other pseudo-hex grid. This noise would then decrease image defects such as banding.” [0050]. 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Hickman, by adding to the focal point rastering of Najafi-Sani, the subsequent rastering rows and columns arrangement having focal points with two directions of offset of Hickman, to reduce banding of rasterings. 
Najafi-Sani is silent regarding wherein the plurality of third laser pulses overlap about 25% to about 99.95% of the first recess surface area.
	However Liu teaches directing at additional laser pulses towards the at least one exterior surface, wherein the at least one second laser pulse overlaps about 25% to about 99.985% of the first surface area (varying second pulse from about 50-99% overlapping “pulses emitted by the laser system overlap. Thus, a first pulse 90 is overlapped by a second pulse 91 which in turn is overlapped by second pulse 92 and so on. The amount of overlap determines in part the depth of the scribe lines. For a repetition rate about 10 kHz and stage speeds are between 2.5 mm/sec and 5.0 mm/sec, the overlap can easily be controlled in a range of about 50 to 99 percent.” (column 7, lines 1-10).
	The advantage of wherein the at least one second laser pulse overlaps about 25% to about 99.985% of the first surface area, is to provide further control of depth on a pass “Thus, a first pulse 90 is overlapped by a second pulse 91 which in turn is overlapped by second pulse 92 and so on. The amount of overlap determines in part the depth of the scribe lines.” (column 7, lines 1-10). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Liu, by adding to the laser ablation system of Najafi-Sani, the pulse overlapping ratio depth adjustment laser system of Liu, to provide further control of depth on a pass. 

Regarding claim 2, Najafi-Sani discloses the method of claim 1, Najafi-Sani further discloses wherein the first surface roughness is greater than about 
Najafi-Sani is silent regarding the surface roughness value specifically being under 3 µm Ra and provided by laser ablation.
However because Najafi-Sani is perusing optimized smoothness (approaching 0 µm) via nature of “polishing or fine lapping” steps, emphasis added -“This layer may be removed by lapping leaving an essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 6 µm without inventive step providing means has little weight to patentability).
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Regarding claim 3, Najafi-Sani discloses the method of claim 1 wherein providing the PCD table includes providing a polycrystalline diamond compact ("PDC") (10) including a cemented carbide substrate (12) attached to the PCD table (“The diamond compact layer 10 has an upper major flat surface 14 and a lower major flat surface 16 bonded to the cemented carbide substrate 12” (column 2, lines 39-65)). 

Regarding claim 9, Najafi-Sani discloses the method of claim 1, Najafi-Sani further discloses wherein the nonparallel angle theta is about 30 degrees to about 150 degrees (0-180 degrees is anticipated, Fig-2 shows parallel ablation paths, Fig-3 shows 0-180 degrees of ablation paths through angular (circular) ablation path in combination to linear ablation paths, -“The laser beam can be caused to traverse the surface in any desired pattern. The laser beam may be caused to traverse the surface more than once” (column 1-2, lines 65-3)). 

Regarding claim 14, Najafi-Sani as modified by Deshi discloses the method of claim 1, Najafi-Sani as modified by Deshi further discloses wherein directing a laser beam towards at least a portion of the at least one exterior surface includes removing a portion of the PCD table with substantially no detectable thermal damage (Deshi -“Since there is minimal or no melt phase in short pulse laser processing, there is no splattering of material onto the surrounding surface. There is no damage caused to the adjacent structure since no heat is transferred to the surrounding material” [0014]).

Regarding claim 15, Najafi-Sani as modified by Deshi discloses the method of claim 1, Najafi-sani as already modified by Deshi teaches further comprising subdividing the at least one exterior surface into a plurality of distinct regions (little weight is given to distinct regions, as the Applicants specifications merely disclose distinct regions as “distinct regions (e.g., the regions illustrated in FIGS. 7A-7H) may be configured to compensate for the variation in angles $, 0, u. For example, each region may be selected such that at least one of the angles at which the energy beams or pulses 211b relative to the surface of the region remains substantially constant.” [0061] because “substantially constant” is not defined while a region capable of being laser ablated by a laser having a degree of focus can be sub-divided into further distinct regions based on shape, size or position, it is unclear what defines a distinct region other then it must be capable of being laser ablated, 
or as also provided Applicants specifications “One solution is to subdivide the exterior surface of the PCD table into a plurality of distinct regions. Each region exhibits a shape and size that enables the entire region to be within the operable focal length and/or the operable angle range.” [00116] because any region having focal point focus of the laser could be subdivided into more regions having focal points, it is unclear what specific structure is defined by distinct region, 
or as the distinct regions belonging to different embodiments Applicants specifications “a PCD table that is subdivided into distinct regions, according to different embodiments.” [0030] distinct regions being of different embodiments does not permit examination within the context of a singular apparatus, Because any speculatively defined region is distinct to some extent merely by relative location to another speculatively defined distinct region, little weight is ascertainable), each of the plurality of distinct regions exhibiting a shape and size (passes having lines segments being contoured angled or straight all provide shape and size) that allows an entirety thereof to be within an operable focal range and/or the operable angle range of the plurality of laser pulses (little weight is given to a size and shape permitting operation of the lasers because the lasers performing work to the surface of the workpiece are within an operable range).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, Chapman Liu, Chang and Hickman and in further view of Digiovanni (US 2013/0306377).

Regarding claim 4, Najafi-Sani discloses the method of claim 1, Najafi-Sani further discloses wherein: 
directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses towards the at least one entire surface is damaged to a desired depth.” (column 2,lines 39-65)).
Najafi-Sani is silent regarding wherein the exterior surface includes at least one concave portion.
However Digiovanni teaches (Fig-2-3-4) a PCD having at least one concave portion (34 concave to 36, see figure 4 “a recessed surface having a generally circular shape” [0015]).
The advantage of providing a concave portion to a PCD, is to provide a known configuration of PCD for use in earth-boring “a cutting element for an earth-boring tool may include a superabrasive table having a recessed surface in a cutting face thereof” [0051-0052]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Najafi-Sani with Digiovanni, by adding to overlapping laser ablation system of Najafi-Sani as already modified above the recessed/concaved surface feature of Najafi-Sani, to provide a known configuration of PCD for use in earth-boring.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, Chapman Liu, Chang and Hickman and in further view of Corrigan (JP 2015231638 A) and Diego (NPL).

Regarding claim 8, the method of claim 1, Najafi-Sani further discloses wherein the nonparallel angle theta is: a in any desired pattern. The laser beam may be caused to traverse the surface more than once, i.e. multiple passes, at a fast speed, e.g. a speed of at least 20 m/minute. It has been found for many products that better control of the damaged layer can be achieved using multiple passes at a fast traversing speed” (column 1-2, lines 65-3).
Najafi-Sani is silent regarding wherein prime numbers separates ablative passes of the laser.
However Corrigan teaches using prime numbers for spacing of repeated laser ablation processes “Multiple masks with sparse patterns with different repeat distances may be used. These repeat distances are ideally prime numbers so that the overall pattern repeats over a much longer distance than the individual mask imaging dimensions. This technique can be used, for example, to produce patterns that are difficult to identify and are unlikely to combine with another pattern or itself to form more” (Description, paragraph 10).
The advantage of using prime numbers for coordinates of spacing passes of a laser ablation system, is to minimize adverse compounding of ablation paths “Multiple masks with sparse patterns with different repeat distances may be used. These repeat distances are ideally prime numbers so that the overall pattern repeats over a much longer distance than the individual mask imaging dimensions. This technique can be used, for example, to produce patterns that are difficult to identify and are unlikely to combine with another pattern or itself to form more” (description, paragraph 10).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Corrigan, by adding to the multiple pass laser ablation patterning system of Najafi-Sani, the prime number dependent overlap minimizing method of Corrigan, to produce patterns that minimize combining with previous patterns. 
Najafi-Sani in view of Corrigan is silent regarding a prime number separation of processing laser passes as applied to angles.
However Diego teaches such an example of prime angle separation with use of the optimal prime number 67 as an offset angle between subsequent laser scan layers “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers” (last paragraph page 10, see figure 3).
The advantage of using prime angle separation between lasers scans, is to limit compounding occurrences of adjacent laser passes, by providing an optimum/default hatch pattern alignment of 67 degrees between laser passes “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers. This is default value of the hatch pattern in DMLS EOS machine” (last paragraph page 10, see figure 3). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Diego, by including to the varied overlay of laser ablation patterns of Najafi-Sani, the prime offset angle of Diego, to mitigate compounding of scanned laser features.
Additionally see non-cited reference Jukka (NPL) further explaining the prime number selection of Diego.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, Chang, Chapman, Liu, and Hickman and in further view of Moslehi (US 9,236,510).

Regarding claim 10, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting a generally top-hat energy distribution.
However Moslehi teaches directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting a generally top-hat energy distribution (top-hat shaped ablation energy distribution results in enhanced throughput and process control “The laser source is provided with top-hat profile to reduce the overall surface irradiation scan time, such that enhanced throughput and improved process control are provided.” (Advantage)).
The advantage of directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting a generally top-hat energy distribution, is to increase throughput and process control “The laser source is provided with top-hat profile to reduce the overall surface irradiation scan time, such that enhanced throughput and improved process control are provided.” (Advantage).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Molsehi, by modifying the undisclosed laser profile fo Najafi-Sani with the top-hat laser profile of Molslehi, to increase throughput and process control.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Deshi, Chang, Chapman Liu, and Hickman and in further view of Conneely (US 2010/0301013).

Regarding claim 11, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 nanosecond to about 500 nanoseconds. 
However Conneely teaches a range of laser ablation pulses time to include nanoseconds “The step of focussing the laser beam onto the substrate to be ablated may comprise focussing the laser beam onto the substrate in pulses having a duration in the order of nanosecond, picoseconds or femtoseconds, such that the material ablated from the substrate forms nanoparticles.” [0054].
The advantage of nanosecond laser pulses in the ablation process, is to avoid hazards particle sizes from the ablation process “In embodiments where the pulse duration is in the order of nanoseconds, picoseconds or femtoseconds, the particulate ablated from the substrate is typically nano-scale particulate (nanoparticles), as described above. Droplets of liquefied assist gas, which tend to nucleate on an ablated particle as described above, are propelled in the direction of the expanding shock wavefront and coalesce with other slower-moving liquid droplets as the flow dynamics inside the machined feature return to steady state conditions. In this way, the liquefaction process significantly enhances the cross-sectional area associated with the laser ablated particulate, thereby promoting more efficient aggregation of droplets and the nano-scale particles therein. The liquefied assist gas or assist gas by-products that envelope the particulate reduces the hazards associated with picosecond or femtosecond machining” [0056].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Conneely, by further modifying the pulse laser timing of Najafi-Sani with the nanosecond pulse laser timing of Conneely, to reduce hazardous particle sizes of ablated material. 

Regarding claim 12, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 picosecond to about 1000 picoseconds.
However Conneely teaches wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 picosecond to about 1000 picoseconds (pico second range laser ablation pulses “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds.” [0007]).
The advantage of laser pulses in the femto or pico second range, is to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds. Such processes can be configured to reduce the adverse effects of a heat-affected-zone, such as cracking and melting and offer the advantage of an expanded range of materials which can be processed using laser technology.” [0007].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Coneely, by adding to the laser pulses of Najafi as modified above, the femto or pico second range of laser pulses, to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage.

Regarding claim 13, the method of claim 1, Najafi-Sani is silent regarding wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 femtosecond to about 1000 femtoseconds.
However Conneely teaches wherein directing a laser beam towards at least a portion of the at least one exterior surface includes directing a plurality of laser pulses exhibiting laser pulse duration of about 1 picosecond to about 1000 picoseconds (pico second range laser ablation pulses “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds.” [0007]).
The advantage of laser pulses in the femto or pico second range, is to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage “New laser ablation processes are emerging based on laser pulses of extremely short duration, on the order of femtoseconds or picoseconds. Such processes can be configured to reduce the adverse effects of a heat-affected-zone, such as cracking and melting and offer the advantage of an expanded range of materials which can be processed using laser technology.” [0007].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Coneely, by adding to the laser pulses of Najafi as modified above, the femto or pico second range of laser pulses, to reduce adverse effects of a heat-affected-zone in mitigating cracking and or melting damage.

Claims 16-19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Chapman and Diego.

Regarding claim 16, Najafi-Sani further discloses a polycrystalline diamond compact (“PDC”), comprising:
A polycrystalline diamond (“PCD”) table including:
A plurality of bonded diamond grains defining a plurality of interstitial regions (“Abrasive compacts are well known in the art and are used extensively in industry for the abrading of various workpieces. They consist essentially of a mass of abrasive particles generally present in an amount of at least 70 percent, preferably 80 to 90 percent, by volume of the compact bonded into a hard conglomerate. Compacts are polycrystalline masses having diamond-to-diamond bonding and can replace single large crystals.” (column 1, lines 7-18)); and at least one exterior surface (14), at least a portion of the at least one exterior surface exhibiting a surface roughness less than about smooth one.” (column 2, lines 29-33)), the at least a portion of the at least one exterior surface exhibiting a rastering pattern including one or more microfeatures (laser ablation may be any pattern -“The laser beam can be caused to traverse the surface in any desired pattern. The laser beam may be caused to traverse the surface more than once, i.e. multiple passes, at a fast speed, e.g. a speed of at least 20 m/minute. It has been found for many products that better control of the damaged layer can be achieved using multiple passes at a fast traversing speed” (column 1-2, lines 65-3) little weight is given to “microfeature” because no structural limitation beyond size is provided, the laser ablation process inherently produces features to include micro size changes in substrate), 
The rastering pattern including a plurality of first recesses formed along a first direction (a first instance of linear cross hatches in a first direction depicted in figure 3) and a plurality of second recesses formed along a second direction (a second instance of linear cross hatches in a second direction depicted in figure 3), wherein the second direction extend is oriented at a nonparallel angle theta with respect to the first direction (see overlapping approximately 90 degrees between first and second cross hatches rastered in Figure 3, “A laser beam 18 is focused on the surface 14 and then caused to traverse this surface in any one of a number of desired patterns. One such pattern is illustrated by FIG. 2, while several possible patterns are illustrated by FIG. 3. The important point is that the entire surface is traversed so that the entire surface is damaged to a desired depth.” (column 2, lines 39-65)), The rastering pattern subdivided into a plurality of distinct regions (little weight is given to distinct regions, as the Applicants specifications merely disclose distinct regions as “distinct regions (e.g., the regions illustrated in FIGS. 7A-7H) may be configured to compensate for the variation in angles $, 0, u. For example, each region may be selected such that at least one of the angles at which the energy beams or pulses 211b relative to the surface of the region remains substantially constant.” [0061] because “substantially constant” is not defined while a region capable of being laser ablated by a laser having a degree of focus can be sub-divided into further distinct regions based on shape, size or position, it is unclear what defines a distinct region other then it must be capable of being laser ablated, 
or as also provided Applicants specifications “One solution is to subdivide the exterior surface of the PCD table into a plurality of distinct regions. Each region exhibits a shape and size that enables the entire region to be within the operable focal length and/or the operable angle range.” [00116] because any region having focal point focus of the laser could be subdivided into more regions having focal points, it is unclear what specific structure is defined by distinct region, 
or as the distinct regions belonging to different embodiments Applicants specifications “a PCD table that is subdivided into distinct regions, according to different embodiments.” [0030] distinct regions being of different embodiments does not permit examination within the context of a singular apparatus, Because any speculatively defined region is distinct to some extent merely by relative location to another speculatively defined distinct region, little weight is ascertainable).
Najafi-Sani is silent regarding wherein lasers are carrying out the minimal surface roughness processing of the hard work surface. 
However Chapman teaches laser ablation roughness removal of a PCD “laser cutting may be used to selectively remove protrusions such as protrusions 134 by applying laser energy to the protrusions 134 of the exterior surface 106 so as to remove (e.g., ablate) the diamond material of such protrusions. If any recesses (e.g., recess 136) are present, these may be removed by further lapping the entire exterior surface so as to bring it at least "down" to the bottom of the recess, as shown in FIG. 7B. This final leveling so as to remove any recesses may be accomplished by laser cutting away a depth of the entire exterior surface 106 (optionally including recess 136, e.g., up to or beyond recess 136) or by grinding or lapping against another diamond surface.” [0088] and further laser lapping of polycrystalline diamonds, wherein the process leave the surface with reduced roughness “smoother than the initial exterior surface” [0089].
The advantage of laser smoothing over traditional abrasive lapping, is to provide the reduced roughness operation with less risk to substrate “Where grinding or lapping is employed, the risk of inadvertent removal of one or more grains of diamond material is reduced, as any protrusions 134 were previously removed by laser cutting. Laser removal of protrusions 134 further reduces the risk of propagation of micro-cracks within the diamond material.” [0088].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by providing to the open means of reducing roughness of Najafi-Sani, the laser roughness reduction steps of Chapman, to provide the reduced roughness operation with less risk to substrate.
Najafi-Sani is silent regarding the surface roughness value specifically being under 3 µm Ra and provided by laser ablation.
However because Najafi-Sani is perusing optimized smoothness (approaching 0 µm) via “polishing or fine lapping” steps, emphasis added -“This layer may be removed by lapping leaving an essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 6 µm without inventive structure providing means has little weight to patentability).
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Regarding claim 17, the PDC of claim 16, Najafi-Sani further discloses (Fig-1) further comprising a cemented carbide substrate (10) bonded to the PCD table (“Referring first to FIG. 1, a composite diamond compact consists of a diamond compact layer 10 bonded to a cemented carbide substrate 12” (column 2, lines 39-65)). 

Regarding claim 18, The PDC of claim 17, Najafi-Sani further discloses (Fig-1) wherein:
The PCD table includes an interfacial surface (16, where 12 contacts 10) adjacent to the cemented carbide substrate (12), the interfacial surface spaced from at least one exterior surface (face 14 or orthogonal to face 14 sides of 10); and
The at least one exterior surface forms a working surface of the PCD table (exposed non bonded portion of 14 is an “abrasive compact”, “This invention relates to the shaping of bonded abrasive products, particularly abrasive compacts” (column 1, lines 5-6)). 

Regarding claim 19, the PDC of claim 16, Najafi-Sani further discloses wherein the rastering pattern includes a plurality of grooves that are at least substantially parallel to each other and at least substantially evenly spaced (see parallel rastering patterns of figure 2 and 3), the plurality of grooves exhibiting an average depth less than about essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 6 µm without inventive structure providing means has little weight to patentability).
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Regarding claim 21, the PDC of claim 16, Najafi-Sani further discloses wherein the portion of the at least one exterior surface exhibiting a surface roughness less than about essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 3 µm without inventive structure providing means has little weight to patentability.).
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Regarding claim 25, Najafi-Sani discloses the PDC of claim 16, Najafi-Sani further discloses wherein the nonparallel angle theta is: a in any desired pattern. The laser beam may be caused to traverse the surface more than once, i.e. multiple passes, at a fast speed, e.g. a speed of at least 20 m/minute. It has been found for many products that better control of the damaged layer can be achieved using multiple passes at a fast traversing speed” (column 1-2, lines 65-3).
Najafi-Sani is silent regarding wherein prime numbers separates ablative passes of the laser.
However Corrigan teaches using prime numbers for spacing of repeated laser ablation processes “Multiple masks with sparse patterns with different repeat distances may be used. These repeat distances are ideally prime numbers so that the overall pattern repeats over a much longer distance than the individual mask imaging dimensions. This technique can be used, for example, to produce patterns that are difficult to identify and are unlikely to combine with another pattern or itself to form more” (Description, paragraph 10).
The advantage of using prime numbers for coordinates of spacing passes of a laser ablation system, is to minimize adverse compounding of ablation paths “Multiple masks with sparse patterns with different repeat distances may be used. These repeat distances are ideally prime numbers so that the overall pattern repeats over a much longer distance than the individual mask imaging dimensions. This technique can be used, for example, to produce patterns that are difficult to identify and are unlikely to combine with another pattern or itself to form more” (description, paragraph 10).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Corrigan, by adding to the multiple pass laser ablation patterning system of Najafi-Sani, the prime number dependent overlap minimizing method of Corrigan, to produce patterns that minimize combining with previous patterns. 
Najafi-Sani in view of Corrigan is silent regarding a prime number separation of processing laser passes as applied to angles.
However Diego teaches such an example of prime angle separation with use of the optimal prime number 67 as an offset angle between subsequent laser scan layers “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers” (last paragraph page 10, see figure 3).
The advantage of using prime angle separation between lasers scans, is to limit compounding occurrences of adjacent laser passes, by providing an optimum/default hatch pattern alignment of 67 degrees between laser passes “Figure 3e shows the direction of scanning rotated of 67° between consecutive layers. This is default value of the hatch pattern in DMLS EOS machine” (last paragraph page 10, see figure 3). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Diego, by including to the varied overlay of laser ablation patterns of Najafi-Sani, the prime offset angle of Diego, to mitigate compounding of scanned laser features.
Additionally see non-cited reference Jukka (NPL) further explaining the prime number selection of prior art Diego.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Chapman and Diego and in further view of Digiovanni.

Regarding claim 20, the PDC of claim 16, Najafi-Sani further discloses (Fig-1) wherein the PCD table includes: an uppermost exterior surface (14); 
an interfacial surface (16, where 10 contacts 12) generally opposite the uppermost exterior surface (see figure 1); 
at least one lateral surface (side of 12, exterior orthogonal to 14) extending between the uppermost exterior surface and the interfacial surface; 
wherein at least one of the at least one lowermost exterior surface or the at least one inner transition surface exhibits a surface finish less than about achieved by standard lapping or other similar means. The surface may be rendered smooth by polishing or fine lapping.” (Column 2, lines 11-15)).
Najafi-Sani is silent regarding at least one lowermost exterior surface that is closer to the interfacial surface than the upper exterior surface; and 
at least one inner transition surface extending between the uppermost exterior surface and the at least one lowermost exterior surface; 
wherein the PCD table includes at least one concave portion that is at least partially surrounded by the uppermost exterior surface and at least partially defined by the at least one lowermost exterior surface and the at least one inner transition surface.
However Digiovanni teaches (Fig-4) a PCD having at least one lowermost exterior surface (34) that is closer to the interfacial surface than the upper exterior surface (36); and 
at least one inner transition surface (40) extending between the uppermost exterior surface and the at least one lowermost exterior surface (see transition of 36 to 34 at 40, figure 4); 
wherein the PCD table includes at least one concave portion (area defined by lowermost exterior surface 34 surrounded by upper most exterior surface 36) that is at least partially surrounded by the uppermost exterior surface and at least partially defined by the at least one lowermost exterior surface and the at least one inner transition surface (see concave portion in figure 4 as defined above);
The advantage of a concaved portion at a top of a PCD, is to provide a known configuration of PCD for use in earth-boring “a cutting element for an earth-boring tool may include a superabrasive table having a recessed surface in a cutting face thereof” [0051-0052]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Najafi-Sani with Digiovanni, by adding to overlapping laser ablation system of Najafi-Sani as already modified above the recessed/concaved surface feature of Najafi-Sani, to provide a known configuration of PCD for use in earth-boring.
Najafi-Sani is silent regarding specifically a value of surface roughness under 3 µm, however because Najafi-Sani is perusing optimized smoothness (approaching 0 µm) via “polishing or fine lapping” steps, emphasis added -“This layer may be removed by lapping leaving an essentially flat surface which can be fine lapped (column 2, lines 39-65)”, the present applications value of desired smoothness of 3 µm without inventive structure providing means has little weight to patentability.).
Additionally Najafi-Sani as already modified by Chapman teaches that the surfaces of a PCD may be laser smoothed to an optimization of surface smoothness “while other embodiments may provide a smoothly curved (e.g., concave or convex) surface.”[0010].
	The advantage of providing an essentially smooth surface to a PCD is to use the PCD as a bearing “Such concave or convex surfaces may be useful for convex or concave bearings” [0092].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Chapman by modifying the lapping or laser processing of Najafi-Sani with the laser smoothing of Chapman, to provide an essentially smooth surface to a bearing formed of the PCD. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi-Sani in view of Chapman and Diego and in further view of Pope (US 6,655,845).

Regarding claim 22, the PDC of claim 16, Najafi-Sani is silent regarding wherein the PDC is mounted to a support ring of a bearing assembly, the at least one exterior surface forms a bearing surface of the bearing assembly.
However Pope teaches (Fig-2m-2Q-2R-2T-3C) wherein the PDC (24) is mounted to a support ring (25) of a bearing assembly, the at least one exterior surface forms a bearing surface of the bearing assembly (116 or 124 or 125 or 126 or 390), (PDC as bearing/bushing may be used as bearing in drilling operations and handle abrasive lubrication “In some applications, fluids used for lubrication may be abrasive and/or corrosive, such as in oil well drilling apparatus, or corrosive fluid pumping systems.” (Column 2, lines 14-21)).
The advantage of wherein the PDC is mounted to a support ring of a bearing assembly, the at least one exterior surface forms a bearing surface of the bearing assembly, is to provide a thermally stable load bearing and articulation surface “Some embodiments of the bearings and bearing components include polycrystalline diamond compacts sintered under high pressure and high temperature to create a diamond table chemically and mechanically bonded to a substrate, the diamond table presenting a durable and thermally stable load bearing and articulation surface”. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Najafi-Sani with Pope, by adding to the PCD of Najafi-Sani, the bearing assembly structure of Pope, to provide a thermally stable load bearing and articulation surface.

Response to Arguments

Applicant firstly argues (page 2-4):
“the PTO has not demonstrated that the cited references teach or suggest each and every recitation of independent claim 1. For example, at a minimum, the PTO has not demonstrated that the cited references teach or suggest ‘directing a plurality of third laser pulses toward the at least one exterior surface to form a third recess extending in a third direction that is substantially parallel to the first direction, wherein the plurality of third laser pulses are at least offset relative to adjacent ones of the plurality of first laser pulses in two directions, wherein one of the two directions is measured parallel to the first direction and another of the two direction is measured perpendicular to the first direction, each of the two directions measured along the at least one exterior surface, ‘ as recited in currently amended independent claim 1. (Emphasis added). 
The PTO alleges that Chapman, Najafi-Sani, Liu, and Chang each teach or suggest the amendments to independent claim 1. However, none of these references, either alone or in combination, teach or suggest the amendments to independent claim 1. 
With regards to Liu, the PTO alleges that: 
Liu teaches directing at additional laser pulses towards the at least one 
exterior surface, wherein the at least one second laser pulse overlaps about 25% to about 99.985% of the first surface area (varying second pulse from about 50-99% overlapping ‘pulses emitted by the laser system overlap. Thus, a first pulse 90 is overlapped by a second pulse 91 which in turn is overlapped by second pulse 92 and so on. The amount of overlap determines in part the depth of the scribe lines. 
For a repetition rate about 10 kHz and stage speeds are between 2.5 mm/sec and 5.0 mm/sec, the overlap can easily be controlled in a range of about 50 to 99 
percent. ‘ (column 7, lines 1-10). 
Office Action, p. 32. The portion of Liu discussed and cited by the PTO discusses FIG. 5 of Liu. As shown in FIG. 5 of Liu (reproduced below), the overlap discussed in Liu refers to the overlap between individual pulses of the same recess. The PTO has not demonstrated that Liu provides any information regarding ‘a third recess‘ which, in turn, indicates that the PTO has not demonstrated that Liu teaches or suggests ‘the plurality of third laser pulses [of the third recess] in two directions , ‘ as recited in currently amended independent claim 1. Thus, the PTO cannot rely on Liu to teach or suggest ‘the plurality of third laser pulses are at least offset relative to adjacent ones of the plurality of first laser pulses in two directions ‘ since Liu only discussed the overlap and offset between pulses in the same recess. 


The PTO has not demonstrated that Chang remedies the deficiency of Liu because, at aminimum, Chang does not teach or ssuggest ‘the plurality of third laser pulses are at least offsetrelative to adjacent ones of the plurality of first laser pulses in two directions, ‘ as recited in currently amended independent claim 1. FIG. 2 of Chang (reproduced above) illustrates that pulsepattern for ‘five different line-scans of laser pulses. ‘ Chang,  [0024]. Applicant notes that eachof the five line-scans illustrated in FIG. 2 of Chang extend parallel to the X-direction. As shown in FIG. 2 of Chang, each of the five line-scans are offset relative to each other only in the Y- direction. That is, the five line-scans are offset relative to each other in a direction that is perpendicular to the X-direction. Applicant found no teaching or suggestion in Chang regarding the line-scans being offset relative to each other in a direction other than the Y-direction, such as in a direction that is parallel to the X-direction. Thus, at best, Chang teaches or suggests recesses that are offset relative to each other in one direction.”

However Examiner respectfully disagrees because Chang provides that the benefits of a single laser scan line overlap and adjacent scan line overlap are exchangeable, Chang discloses -“Line overlap is similar to pulse overlap but relates to the overlap between separate adjacent line-scans of pulses rather than the overlap between individual pulses in a given line-scan.” [0005] “Although these figures have been nominally described as graphing the effects of varying the percentage of pulse overlap, these same figures could also be interpreted as graphing the effects of varying the percentage of adjacent line overlap, which is a closely similar phenomenon to pulse overlap.” [0028].

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify disclosed benefits of ratios of laser pulse line overlap to adjacent scan line overlap ratios, the rejection is maintained. 

Applicant secondly argues (page 4-5):
“The PTO has not demonstrated that Najafi-Sani and Chapman remedy these deficiencies of Liu and Chang. For example, the PTO alleged that: 
‘Najafi-Sani is silent regarding wherein the second recess is at least offset 
relative to the first recess in two directions. 
However Chapman teaches (Fig. 9B-1OB) wherein a difference of angular 
separation between first recess and second recess would inherently result in a third angle due to a desire to have convex concave parameters of the surface of the PCD ‘a flat surface 106 (FIG. 9A) may be laser cut to result in anon-flat, convex surface 106' (FIG. 9B), or a flat surface 106 (FIG. 10A) may be laser cut to result in a non- flat, concave surface 106' (FIG. lOB). Such concave or convex surfaces may be 
useful for convex or concave bearings‘ [0092].’
Office Action, pp. 10-11. The PTO's arguments fail for several reasons. First, the PTO's arguments rely on the teachings of paragraph [0092] of Chapman but paragraph [0092] of Chapman fails to support the PTO's arguments. For example, paragraph [0092] of Chapman states, in its entirety: 
‘Laser cutting is not limited to removal of topographical protrusions, but may 
be used to achieve any of various desired shapes (e.g., non-planar shapes). For example, as shown in FIGS. 8A and 8B, an initially non-flat surface 106 may be laser cut to result in a flat surface 106', a flat surface 106 (FIG. 9A) may be laser cut to result in a non-flat, convex surface 106' (FIG. 9B), or a flat surface 106 (FIG. 
10A) may be laser cut to result in anon-flat, concave surface 106' (FIG. lOB). Such concave or convex surfaces may be useful for convex or concave bearings. FIGS. 
lA-lC show laser cutting of an initially flat surface 106 so as to include a lower step portion 106 a' and an upper step portion 106 b'. Other geometries may be formed in further embodiments. For example, the initial surface may be convex or 
concave and then be laser formed to a final convex or concave shape.’ 
Chapman,   [0092]. 
Notably absent from paragraph [0092] of Chapman is any disclosure, teaching, or suggestion regarding ‘a difference of angular separation between first recess and second recess, ‘ as alleged by the PTO. Thus, the PTO's arguments do not appear to be supported by Chapman. Second, even assuming arguendo the PTO's arguments are supported by Chapman, the PTO still has not demonstrated that Chapman discloses ‘the plurality of third laser pulses are at least offset relative to adjacent ones of the plurality of first laser pulses in two directions,’ as recited in currently amended independent claim 1. For example, it is unclear from the PTO's rejection how ‘a difference of angular separation between first recess and second recess’ would result in a recess that ‘is at least offset relative to the first recess in two directions,’ as recited in currently amended independent claim 1. It appears to Applicant that, at best, an angular separation is a translation in a single direction (i.e., the angular direction) and thus, at best, results in two recesses offset relative to each other in a single direction. The PTO's other arguments to not appear to have any relevance to the recitation ‘the plurality of third laser pulses are at least offset relative to adjacent ones of the plurality of first laser pulses in two directions’ since, for example, it is unclear how a ‘third angle’ or ‘non-flat’ surfaces have any relevancy to this recitation. Thus, the PTO has not demonstrated that Najafi-Sani and Chapman teach or suggest ‘the third recess is at least offset relative to the first recess in two directions, ‘ as recited in currently amended independent claim 1. 
In view of the foregoing, the PTO has not demonstrated that any of the recited references teach or suggest ‘directing a plurality of third laser pulses toward the at least one exterior surface to form a third recess extending in a third direction that is substantially parallel to the first direction, wherein the plurality of third laser pulses are at least offset relative to adjacent ones of the plurality of first laser pulses in two directions, wherein one of the two directions is measured parallel to the first direction and another of the two direction is measured perpendicular to the first direction, each of the two directions measured along the at least one exterior surface‘ as recited in currently amended independent claim 1. (Emphasis added). Applicant respectfully requests withdrawal of this 35 U.S.C. § 103(a) rejection against currently amended independent claim 1 for at least this reason. 
Claims 2, 3, 9, and 14 are patentable over the cited references for depending on patentable independent claim 1 and in further view of the additional subject matter recited therein.” 

However Examiner respectfully disagrees because Chapman is merely modifying the multidirectional single plane process of Najafi-Sani by adding thereto compound curvatures of various geometries “may be used to achieve any of various desired shapes (e.g., non-planar shapes)” Chapman [0092], the laser applied features to the compound curving surface of various geometries will inherently include non-parallel surfaces in at least two directions when adjacently applied laser passes occur to the non-parallel surface. 

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to apply laser ablation to compound curves wherein an inherency that at least two directions of non parallel angles must exist between adjacent scans to various shapes of a compound curved surface, the rejection is maintained. 

Additionally see decrease to banding of rastering as anticipated by new prior art Hickman (US 2003/0016268) applying two directions of offset between subsequent pulse rows/columns [0050]. 

Applicant thirdly argues (page 6):
“Independent claim 16 is amended to generally recite some of the subject matter of claim 15. The PTO never demonstrated nor alleged that any of the cited references teach or suggest any of the recitations of claim 15. Thus, the PTO has not demonstrated that the cited references teach or suggest each and every recitation of currently amended independent claim 16 since independent claim 16 now generally recites some of the subject matter of claim 15. Applicant respectfully requests withdrawal of this 35 U.S.C. § 103(a) rejection against currently amended independent claim 16 for at least this reason. 
Claims 17-19 and 21 are patentable over the cited references for depending on patentable independent claim 16 and in further view of the additional subject matter recited therein.”

However Examiner respectfully disagrees because little weight is given to the content of claim 15 providing arbitrary regions of the workpiece, see rejection of claim 15 for further detail. 

Therefore the rejection is maintained. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norbert Ackerl (NPL) Ablation characteristics of Alumina and Zirconia ceramics on Ultra-short Pulsed laser machine. A prime number sequence is used in laser ablation to reduce overlapping beam paths “Each adjacent layer is rotated by a prime number to minimize the error introduced by overlapping beam paths.” (3.1 scanning strategy and slicing)
Jukka (NPL) Why Scan Direction is changed 67 degrees between layers in LPBF?. Jukka further discloses stacked feature reasoning to prime number selection of angles between laser processing paths, specifically to cited reference Diego. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/           Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761